DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 11/3/2021. Claims 1-11, 14, 15, and 26-31 are now pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, 10, 14, 26, 27, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shamis et al (US 20200015150 A1, hereinafter Shamis).

Consider claims 1 and 26, Shamis discloses a communications device (Wireless device 110, Fig. 1) and a communications method for use in a wireless communications system comprising an infrastructure equipment (cell tower wireless device, paragraph 45), a location server (remote server 230, Fig. 2) and the communications device the communications device comprising transceiver circuitry and controller circuitry (Fig. 4) configured in combination with the transceiver circuitry to:
receive, using a first wireless communications technology, assistance information from the location server via the infrastructure equipment, the assistance information comprising a communication trigger (To update cache 220, wireless device 110 uses cellular network interface 406 to communicate its location across network 250 to remote 
estimate based on receiving a beacon identifier via a second wireless communications technology in a case that the communications device is in proximity of a point of interest, a current geographical location of the communications device (cache 220 may contain one or more of these entries (e.g. entries 910-912), wherein each entry may comprise a beacon region identifier (e.g. beacon region identifier 924), a service set identifier (e.g. SSID 926) of a Wi-Fi network, a Wi-Fi password (e.g. password 928), a venue name (e.g. venue name 920), and a geographic location (location 922). Furthermore, a beacon region identifier may comprise a universally unique identifier (e.g. UUID 940), an optional major value (e.g. major value 942), and an optional minor value (e.g. minor value 944). Each entry within cache 220 corresponds to a beacon region identifier on a one-to-one basis, which enables wireless device 110 to efficiently correlate a beacon region identifier with the SSID of a Wi-Fi network assuming that cache 220 contains an entry that matches the beacon region identifier. Additionally, 
determine whether the communication trigger has been satisfied based on the current geographical location (wireless device 110 extracts a beacon region identifier contained within the beacon broadcast and forwards it to credential retrieval mechanism 408. Credential retrieval mechanism 408 then correlates the beacon region identifier with its corresponding Wi-Fi network by querying cache 220 for an entry that contains a matching beacon region identifier (operation 620). If a matching entry is found, credential retrieval mechanism 408 extracts Wi-Fi credentials in the form of an SSID/password pair from the entry (operation 622), paragraph 54); and
select, in a case that the communication trigger is determined to be satisfied, a wireless communications technology to be used for communication while the communications device is in proximity of the point of interest (wireless device 110 wakes up Wi-Fi interface 404 (operation 624) and uses the Wi-Fi credentials to connect 

Consider claims 2 and 27, and as applied to claims 1 and 26 respectively above, Shamis discloses wherein the controller circuitry is configured in combination with the transceiver circuitry to transmit an indication that the communications device requires assistance information to the infrastructure equipment for transmission to the location server, or to transmit an indication of a target of the communications device to the infrastructure equipment for transmission to the location server (To update cache 220, wireless device 110 uses cellular network interface 406 to communicate its location across network 250 to remote server 230, paragraph 45).

Consider claims 5 and 30, and as applied to claims 2 and 27 respectively above, Shamis discloses wherein the target of the communications device is at least one of a building of interest and an item (Venues 140-146 may refer to the geographic location of a structure or a point of interest that provides one or more Wi-Fi networks. For example, venues 140-146 may refer to a storefront, a restaurant, an office, a hotel, a public building, a private residence, a commercial location, or a non-commercial location, paragraph 34).

Consider claim 10, and as applied to claim 1 above, Shamis discloses wherein the communication trigger comprises one or more predetermined beacon IDs which the communications device is configured to detect (beacon region identifier, paragraph 25).

receive assistance information from the location server, the assistance information comprising a communication trigger (To update cache 220, wireless device 110 uses cellular network interface 406 to communicate its location across network 250 to remote server 230… remote server 230 retrieves data pertaining to venues within geographic region 260 from database 240 and forwards the data to wireless device 110 (operation 614). Wireless device 110 then caches this data, paragraph 45; cache 220 may contain one or more of these entries (e.g. entries 910-912), wherein each entry may comprise a beacon region identifier (e.g. beacon region identifier 924), a service set identifier (e.g. SSID 926) of a Wi-Fi network, a Wi-Fi password (e.g. password 928), a venue name (e.g. venue name 920), and a geographic location (location 922). Furthermore, a beacon region identifier may comprise a universally unique identifier (e.g. UUID 940), an optional major value (e.g. major value 942), and an optional minor value (e.g. minor value 944), paragraph 46), 
transmit, using a first wireless communication technology, the assistance information to the communications device (To update cache 220, wireless device 110 uses cellular network interface 406 to communicate its location across network 250 to remote server 230… remote server 230 retrieves data pertaining to venues within 
wherein the assistance information is configured for use by the communications device to select, in a case that the communication trigger is determined to have been satisfied based on an estimated current geographical location of the communications device, a wireless communications technology for communication while the communications device is in proximity of a point of interest (cache 220 may contain one or more of these entries (e.g. entries 910-912), wherein each entry may comprise a beacon region identifier (e.g. beacon region identifier 924), a service set identifier (e.g. SSID 926) of a Wi-Fi network, a Wi-Fi password (e.g. password 928), a venue name (e.g. venue name 920), and a geographic location (location 922). Furthermore, a beacon region identifier may comprise a universally unique identifier (e.g. UUID 940), an optional major value (e.g. major value 942), and an optional minor value (e.g. minor value 944). Each entry within cache 220 corresponds to a beacon region identifier on a one-to-one basis, which enables wireless device 110 to efficiently correlate a beacon region identifier with the SSID of a Wi-Fi network assuming that cache 220 contains an entry that matches the beacon region identifier. Additionally, when downloading data from remote server 230, wireless device 110 may receive one or more map tiles that represent geographic region 260, wherein each map tile contains entries that correspond to beacon regions located within the map tile, paragraph 46; low-power wireless interface 402 detects a beacon broadcast from beacon transmitter 120 (operation 618). In response to this detection, wireless device 110 wakes itself up from a suspended state. Then, wireless device 110 extracts a beacon region identifier .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3, 4, 6, 7, and 28, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shamis in view of Ciecko (US 20160286361 A1).

Consider claims 3 and 28, and as applied to claims 1 and 26 respectively above, Shamis does not expressly disclose wherein the controller circuitry is configured in combination with the transceiver circuitry to receive information relating to a target of the communications device from a contents server of the wireless communications system using the selected one of the plurality of wireless communications technologies.

	Therefore, it would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to combine the teachings of Ciecko with the teachings of Shamis in order to deliver content in a location that does not have wireless network connectivity.

Consider claim 4 and 29, and as applied to claims 3 and 28 above, Ciecko discloses wherein the assistance information comprises a pre-emptive trigger condition, the communications device being configured to receive the information relating to the target of the communications device from the contents server when the communications device detects that the pre-emptive trigger condition is satisfied (the server 26 has functionality that can anticipate the movement of the device into an area that is not served by a wireless network, which in this case is Gallery C, and the functionality can operate to deliver the content prior to the device 27 entering Gallery C. So, for example, if the mobile device is currently moving through Gallery B, and based upon this movement the server 26 functionality determines that the mobile device will probably 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to combine the teachings of Ciecko with the teachings of Shamis in order to deliver content in a location that does not have wireless network connectivity.

Consider claims 6 and 31, and as applied to claims 3 and 28 respectively above, Ciecko discloses wherein the information relating to the target of the communications device comprises at least one of a geographical location of the target, a URL of a website associated with the target, and an application associated with the target (the server 26 is able to deliver the appropriate type of content to the mobile application running on the device 27 as needed and in a timely manner, paragraph 27).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to combine the teachings of Ciecko with the teachings of Shamis in order to deliver content in a location that does not have wireless network connectivity.

Consider claim 7, and as applied to claim 1 above, Shamis does not expressly disclose, wherein the communication trigger comprises one or more predetermined geographical boundaries over which the communications device is required to cross to reach a geographical location of a target of the communications device.

Therefore, it would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to combine the teachings of Ciecko with the teachings of Shamis in order to deliver content in a location that does not have wireless network connectivity.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shamis in view of Gossain et al (US 20110306364 A1, hereinafter Gossain).

Consider claim 8, and as applied to claim 1 above, Shamis does not expressly disclose wherein the communication trigger comprises one or more predetermined geographical areas within which the communications device is expected to have one or 
In the same field of endeavor, Gossain discloses wherein the communication trigger comprises one or more predetermined geographical areas within which the communications device is expected to have one or both of a coverage level of a wireless communications technology above a predetermined coverage threshold or a throughput above a predetermined throughput threshold (Expected throughput, Min (wireless link, backhaul link), paragraphs 98-99).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to combine the teachings of Gossain with the teachings of Shamis in order to provide reliable network access.

Consider claim 11, and as applied to claim 2 above, Shamis does not expressly disclose wherein the indication that the communications device requires the assistance information comprises an on-demand system information request for the assistance information.
In the same field of endeavor, Gossain discloses wherein the indication that the communications device requires the assistance information comprises an on-demand system information request for the assistance information (the electronic device 10 also may request information regarding available network resources to which the electronic device 10 may connect for the current location of the electronic device 10, which is referred to as neighborhood network for the electronic device 10, paragraph 78).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shamis in view of Jeong (US 20170347235 A1).

Consider claim 9, and as applied to claim 1 above, Shamis does not expressly disclose wherein the communication trigger comprises one or more predetermined radiofrequency fingerprints associated with a measurement of a cell of a wireless communications technology which has been performed by the communications device.
In the same field of endeavor, Jeong discloses wherein the communication trigger comprises one or more predetermined radiofrequency fingerprints associated with a measurement of a cell of a wireless communications technology which has been performed by the communications device (the service server 106 may actively determine the service currently required by the user in consideration of a current location of the user terminal 102, proximity between the user terminal 102 and a predetermined service area, a fingerprint history of the user terminal 102 collected in the predetermined service area, paragraph 58).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to combine the teachings of Jeong with the teachings of Shamis in order to efficiently providing various services required by a user to the user.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shamis in view of Gossain, and further in view of Vainikka et al (US 20100296448 A1, hereinafter Vainikka).

Consider claim 15, and as applied to claim 14 above, Shamis does not expressly disclose wherein the controller circuitry is further configured in combination with the receiver circuitry to determine whether the assistance information relates to a requirement of the communications trigger or to a requirement of a positioning trigger relating to one of a plurality of positioning techniques to be used by the communications device, an indication that the communications device requires the assistance information having been received from the communications device via an on-demand system information request.
In the same field of endeavor, Gossain discloses an indication that the communications device requires the assistance information having been received from the communications device via an on-demand system information request (the electronic device 10 also may request information regarding available network resources to which the electronic device 10 may connect for the current location of the electronic device 10, which is referred to as neighborhood network for the electronic device 10, paragraph 78).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to combine the teachings of Gossain with the teachings of Shamis in order to provide reliable network access.

Vainikka discloses a technique used by a base station to identify a type of message based on using identifier in the message (see paragraph 40).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have found obvious to use the know technique as disclosed in Vainikka in the cell tower wireless device of Shamis as modified by Gossain in order to determine a type of message.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642